Citation Nr: 1714756	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher initial rating for bilateral pes planus with callosities and plantar fasciitis in excess of 30 percent, for the period from February 3, 2006, to May 20, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel





INTRODUCTION

The Veteran served on active duty from January 1999 to February 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Paul, Minnesota.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2006 rating decision, VA granted the Veteran's claim for service connection for bilateral pes planus and assigned a rating of zero percent, effective from the date of the Veteran's discharge, February 3, 2006.  In a July 2015 rating decision from which this appeal arises, the RO determined that the zero percent initial rating assigned for the Veteran's bilateral pes planus in the June 2006 rating decision was the product of clear and unmistakable error (CUE) in that it ignored evidence of record at the time of the decision.  Having reopened the June 2006 rating decision on the basis of CUE, the RO granted a 30 percent initial rating for bilateral pes planus, effective February 3, 2006, and a 50 percent rating, the maximum allowable under the appropriate diagnostic code, effective May 21, 2015.  The Veteran is requesting that the Board grant a 50 percent rating for the period from February 3, 2006, to May 20, 2015.  

The record indicates that the Veteran was treated for bilateral pes planus during service.  At that time, the Veteran reported experiencing pain in the feet.  The Veteran also reported that over-the-counter orthotics did not improve his condition.  At the time of his discharge, the Veteran was provided with custom-made orthotics.  
In a March 2006 VA medical examination report, written approximately one month after the Veteran's discharge from service, a VA examiner found no tenderness to palpation on the plantar surface of either foot.  The examiner indicated that, while the Veteran had pes planus clinically, the disability was not severe enough to be confirmed radiologically.  The examiner further stated that the Veteran's disability did not require additional supports in his shoes.

In a July 2006 VA treatment record, the Veteran stated that he had experienced painful foot calluses since 2004.  He further indicated that he had previously used inserts that had helped for a while, but stated that they had worn out.  At the time, the Veteran was counseled about an additional prosthesis for the foot.  The Veteran was asked to follow-up with podiatry about the possibility of getting special orthopedic shoes.  In a July 2006 VA podiatry consultation report, a VA examiner reported providing the Veteran with a custom shoe insert.   Although the record contains VA treatment records, suggesting treatment for the Veteran's flat feet through March 2012, the records in question actually repeat the notations included in the July 2006 VA treatment record, including the Veteran's comments indicating that he used inserts before they wore out.  

The Veteran essentially contends that his pes planus disability symptomatology has more nearly approximated that required for the maximum 50 percent rating under Diagnostic Code 5276 since the date of his discharge.  Specifically, the Veteran has reported that, since that time, his disability has been characterized by extreme tenderness of the plantar surfaces of the feet and an inability to improve the condition with the use of orthopedic shoes or appliances.  

In a May 2015 statement, submitted by the Veteran, a private examiner found that the Veteran's bilateral pes planus disability had increased in severity since his discharge from service.  The examiner noted that the Veteran had increased pain in both feet with prolonged standing and walking, and indicated that the disability was not relieved by orthotics, medication, physical therapy, or injections.  In a March 2016 statement, the same private examiner wrote that the Veteran's bilateral pes planus, as noted in the service treatment records, was at least as likely as not indistinguishable in comparison to the current level of severity.  The examiner stated that the Veteran currently had every symptom listed in the criteria for a 50 percent rating under Diagnostic Code 5276, specifically pronounced bilateral flat foot, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, and symptoms not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).  Therefore, the examiner wrote, the evidence of record supported the conclusion that the Veteran's condition at the time of the post-service March 2006 VA medical examination "more closely relates to the 50% evaluation for flat foot."

In instances in which VA seeks to determine the prior severity of a service-connected disability following the revision of a previous decision based on CUE, VA may request a retrospective medical evaluation if there is a lack of medical evidence for the time period being rated.  38 USCA § 5103A(d)(1) (2016); Chotta v. Peake, 22 Vet. App. 80 (2008).  The evidence regarding the initial rating period in question, as currently found in the claims folder, is sparse, so such an opinion appears necessary in this instance.  The Veteran contends that, instead of remanding for such an opinion, VA should grant his claim based on the March 2016 statement from the private examiner indicating that the Veteran's disability symptomatology has consistently approximated that required for a 50 percent rating since the date of the Veteran's discharge.  However, the Board notes that, in the March 2016 private examiner's opinion, the examiner does not provide an adequate basis for his findings.  Specifically, the examiner states that the Veteran has a multitude of symptoms associated with his bilateral pes planus, including extreme tenderness of the plantar surfaces of the feet and marked pronation.  The examiner then states that the Veteran had such symptoms at the time of the post-service March 2006 VA medical examination.  The Board notes that the private examiner's findings are contradicted by the March 2006 VA medical examination report, in which the VA examiner specifically reported finding no evidence of tenderness to palpation and only slight pes planus that could not be confirmed radiologically.  Moreover, the private examiner's March 2016 opinion, stating that the Veteran had experienced pronounced pes planus symptoms consistently since discharge, contradicts his own May 2015 statement, in which he wrote that the Veteran's pes planus symptoms had worsened since discharge.  As the private examiner did not provide an adequate basis for his March 2016 opinion, it is of limited probative value in this matter.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, a remand is necessary to obtain a retrospective medical opinion regarding the severity of the Veteran's bilateral pes planus during the initial rating period in question.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the Veteran's service-connected pes planus, to specifically include any dated prior to May 21, 2015. Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records. 

2.  After completing the foregoing development, refer the case to a podiatrist or any appropriate physician who has experience in treating pes planus for a retrospective medical opinion to address the nature and severity of the Veteran's service-connected pes planus for the period from the February 3, 2006 to May 20, 2015.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner is asked to indicate whether, for the period in question, the Veteran's bilateral pes planus more nearly approximated:

a)  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or

b)  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.

 A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




